Citation Nr: 0915314	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-37 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gouty arthritis, 
bilateral feet (claimed as gout in both large toes).  

2.  Entitlement to service connection for dislocation of the 
right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to 
September 1959 and from September 1963 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional (RO), 
which in pertinent part, denied entitlement to service 
connection for gouty arthritis and determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for dislocation of the 
right shoulder.  

In August 2006, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In August 2007, the Board in relevant part found that new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for dislocation of the 
right shoulder and remanded the claim along with the gouty 
arthritis claim for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has gouty arthritis of both feet that is due to any incident 
or event in military service or that was manifested to a 
degree of 10 percent or more within one year after separation 
from service.  

3.  Competent evidence of a right shoulder dislocation is not 
of record.  


CONCLUSIONS OF LAW

1.  Gouty arthritis, bilateral feet, was not incurred in or 
aggravated by the Veteran's active military service, nor may 
it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  Dislocation of the right shoulder was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Rules and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for certain 
"chronic diseases," including arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Decision  
A.  Gouty Arthritis, Bilateral Feet

During the August 2006 hearing, the Veteran testified that he 
began experiencing problems with gout during his military 
service.  He explained that after a stressful incident in 
Vietnam involving a firefight with a North Vietnamese unit, 
he injured his leg.  The Veteran stated he initially thought 
it was a leg sprain and sought treatment at the battalion aid 
station.  He was diagnosed with a sprain, given a hot water 
bath, and his leg was wrapped "within a span each."  The 
pain subsided the next morning.  Thereafter, the Veteran 
reported that he was diagnosed with gout in 1983, after 
suffering a major gout attack in college.  In retrospect, he 
believes that his in-service leg sprain was actually gout.  
The Veteran asserts that his gouty arthritis of both feet is 
related to his military service.  

Review of the evidence of record reveals that the Veteran was 
seen at sick call in December 1964 for left foot pain 
complaints.  X-rays were negative, and the Veteran was 
diagnosed with a left foot sprain.  In January 1969, he 
returned to sick call with right foot complaints.  He was 
diagnosed with bilateral pes cavus and left pedal strain.  
Upon discharge from service, clinical evaluation of the 
Veteran's feet was normal during both separation examinations 
in August 1959 and August 1977; however, the Veteran reported 
having or had in the past, foot trouble, swollen or painful 
joints, and arthritis, rheumatism, or bursitis on his August 
1959 and August 1977 reports of medical history.  The Board 
notes that service treatment records are absent of 
complaints, treatments, or diagnosis of gouty arthritis in 
both feet.  

In April 2003, the Veteran underwent a general VA 
examination.  During the examination, he informed the 
examiner that his first attack of gouty arthritis occurred in 
1983.  He stated that his bilateral feet gouty arthritis 
mainly affects the right metatarsalphalangeal (MTP) joint.  
The examiner reviewed the Veteran's service treatment 
records, noting the in-service sprain in December 1964.  
After physical examination, the examiner diagnosed the 
Veteran with gouty arthritis, and concluded that his 
condition is a problem associated with his foot and not the 
in-service sprain.  The Board finds that there is no 
probative medical evidence suggesting a link between the 
Veteran's period of service and his gouty arthritis of both 
feet.  

Given the service treatment records, which reflect normal 
findings of the feet upon discharge in August 1959 and August 
1977, the absence of any complaints of bilateral feet gouty 
arthritis until the reported first attack in 1983, the 
absence of complaint or treatment until many years after 
service, and the absence of any medical evidence relating the 
Veteran's symptoms to service, the Board finds that the 
evidence weighs against the Veteran's claim.  

Competent medical evidence showing a notation or a diagnosis 
of a foot disability relating to gouty arthritis in service 
is not present.  Competent and credible evidence establishing 
a continuity of complaints of gouty arthritis since service 
discharge is not present either.  The Veteran's statement of 
his bilateral feet disability being related to service is not 
credible, and continuity of symptomatology has not been 
established.  The normal separation examination reports, the 
prolonged period without any complaints of or treatment for 
gouty arthritis, bilateral feet, and the absence of any 
medical evidence suggesting a nexus between service and the 
in-service incident are factors against the Veteran's 
statements.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  There is no 
competent evidence of record to balance the April 2003 VA 
opinion, and service connection must be denied.  

The Board has considered Veteran's assertions that his gouty 
arthritis of the feet is attributable to service.  However, 
as a lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Without evidence of 
a chronic bilateral feet disability in service, gouty 
arthritis within the first post-service year and with no 
evidence of a nexus between bilateral feet gouty arthritis 
and service, service connection for such disability is not 
warranted. 

The preponderance of the evidence is against the claim for 
service connection for gouty arthritis, bilateral feet 
(claimed as gout in both large toes), and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

B. Dislocation of the Right Shoulder

The Veteran stated during the August 2006 hearing that he 
injured his right shoulder after performing the high jump and 
landing awkwardly in a sawdust pit.  He reported hearing a 
snap and seeing his entire joint at the sternum pushed out of 
his skin.  At sick call, a physician informed him that there 
was only an eleven percent chance of success rate if he was 
to undergo an operation for his right shoulder condition.  
The Veteran declined the surgery, but in the mid 1990s, after 
discharge from service, he began experiencing pain, popping, 
and grinding in his right shoulder.  He contends that his 
right shoulder dislocation is attributable to his active 
military service.  

Review of the evidentiary record reveals there is no 
competent medical evidence showing that the Veteran currently 
has a right shoulder dislocation or any residuals of a right 
shoulder dislocation.  The Board acknowledges the May 1959 
sick call note which reflects subluxation of the right 
clavicular joint after a heavy lifting incident as well as 
his reports of a painful or "trick" shoulder or elbow on 
his August 1959 and August 1977 reports of medical history; 
however, his August 1959 and August 1977 discharge 
examination reports reveal no abnormalities associated with 
the upper extremities.  In fact, the August 1977 physician 
acknowledged the Veteran's painful right shoulder, but 
specifically noted that there was no evidence of it being 
dislocated, disabling, or evidence of sequelae.  More 
importantly, there are no current complaints, treatments, or 
findings related to a right shoulder dislocation or residuals 
thereof.  In fact, based upon the evidence in the claims 
file, no current diagnosis of the Veteran's claimed condition 
has been entered.

The Veteran was informed in February 2003, October 2004, and 
August 2007, that he must have evidence of a current 
disability for his claimed condition.  He has not presented 
any such evidence nor has he provided any information as to 
where VA could obtain such evidence.  Since there is no 
competent medical evidence of any current "disability," 
service connection cannot be granted.  The Court has held 
that a condition or injury occurred in-service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Court stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.)  

The Board does not doubt the sincerity of the Veteran's 
beliefs that he has a right shoulder dislocation.  However, 
although the Veteran is competent to describe symptoms 
observable to a lay person, he is without the appropriate 
medical training and expertise to offer an opinion on a 
medical matter, to include the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for dislocation of the right shoulder, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III.  Duty to Notify & Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2003 letter.  In the February 2003 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.  See also the October 
2004 and August 2007 VCAA letters.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a March 2006 letter to the Veteran included the type 
of evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal.  Although 
this notice was not issued before the rating decision on 
appeal, the Veteran has not been prejudiced, as the Veteran's 
pending claims are denied.  A supplemental statement of the 
case (SSOC) was also issued to him in July 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records.  The Board notes that the record was held 
open for 90 days after the August 2006 Board hearing in order 
to provide the Veteran an opportunity to submit additional 
evidence.  Furthermore, his appeal was previously remanded by 
the Board to provide the Veteran an additional opportunity to 
submit current treatment records reflecting treatment for the 
two claimed disabilities.  The RO informed the Veteran in an 
August 2007 letter to send any medical records showing 
treatment for the two claimed conditions or complete the VA 
From 21-4142, Authorization and Consent to Release 
Information, if he wished for VA to obtain such records.  As 
of this date, no response has been received from the Veteran, 
nor has the Veteran's representative alluded to medical 
evidence that has not been associated with the claims file in 
the April 2009 Appellant's Post-Remand Brief.  As such, the 
Board finds that the record is complete.  The Veteran was 
also afforded a VA examination in connection with his claim 
of service connection gouty arthritis, bilateral feet.  
Although the VA examiner did not provide rationale to the 
conclusion reached regarding the Veteran's gouty arthritis of 
both feet, the VA examination report clearly states that the 
Veteran's claims file was available and reviewed.  The 
examiner reviewed the Veteran subjective history and clinical 
findings and rendered an opinion.  The Board finds that the 
opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  The opinion is consistent with the 
Veteran's service treatment records.  Moreover, there is no 
contrary medical opinion or medical evidence in the record, 
and neither the Veteran nor his representative has identified 
or alluded to such medical evidence or opinion.  Thus, the 
Board considers this opinion adequate.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim for service connection 
for dislocation of the right shoulder, the Board finds that 
VA was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).  

Here, the evidence does not indicate that the Veteran has a 
shoulder condition which may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the Veteran with a 
medical examination absent a showing by the Veteran of a 
causal connection between the disability and service).  In 
this case, the RO informed the Veteran that he would need 
competent medical evidence of a current disability and of a 
relationship between his disability and service.  The Veteran 
has not provided such evidence or indicated where such 
evidence may be found.  Furthermore, unlike Wells, the 
Veteran did not submit evidence of a current disability 
pertaining to his shoulder condition, although he was advised 
to submit or identify such evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the Veteran's claimed shoulder condition.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  




ORDER

Entitlement to service connection for gouty arthritis, 
bilateral feet (claimed as gout in both large toes) is 
denied.  

Entitlement to service connection for dislocation of the 
right shoulder is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


